DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/29/2020 and 3/22/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 6-8, 11-14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al. US 2017/0069651 in view of Park et al. US 2016/0268287.

    PNG
    media_image1.png
    987
    1504
    media_image1.png
    Greyscale

Re claim 1, Sakamoto teaches a three-dimensional (3D) semiconductor memory (fig3) device comprising: 
a substrate (10a, fig3, [84]); 
a peripheral logic structure (structure in 2 and 3, fig3, [76]) on the substrate, the peripheral logic structure including a plurality of peripheral circuits (fig3); 
horizontal semiconductor layers (10p and 10n, fig3, [84]) on the peripheral logic structure; 
a plurality of stack structures (WL/40, fig3, [20]) on the horizontal semiconductor layers (10p and 10n, fig3, [84]), the plurality of stack structures including mold layers (40, fig3, [20]) and electrode pads (WL, fig3, [20]) alternately stacked in a first direction (Z direction, fig3) on the horizontal semiconductor layers, 
through channel contacts (61c in region 2, fig3, [54]); 

capacitors formed by the electrode pads (WL, fig3, [20]) respectively with at least one of the plurality of electrode isolation regions or with at least one of the plurality of through-via structures (61a and 61b in region 2, fig3, [54]).
Sakamoto is silent regarding a plurality of electrode isolation regions.
Park teaches plurality of electrode isolation regions (146, fig3 and 31, [80]) separating the plurality of stack structures, the plurality of electrode isolation regions extending in the first direction (1ST direction, fig3) and a second direction (3rd direction, fig3) different than the first direction, the plurality of electrode isolation regions being connected to the horizontal semiconductor layers (100, fig3, [54]); 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Sakamoto and Park to insert wall structure of Park to help reduce stress and reduce defects (Park, [65]).
Re claim 2, Sakamoto modified above teaches the 3D semiconductor memory device of claim 1, wherein each of the plurality of electrode isolation regions includes a conductive pattern (Park, 146, fig3 and 31, [80]) and spacers (Park, 142, fig3 and 31, [79]) surrounding sides of the conductive pattern, and each of the plurality of through-via structures (Sakamoto, 61a and 61b in region 2, fig3, [54]) includes a conductive region (Sakamoto, 61b in region 2, fig3, [54]) connected to (join or fasten together usually by something intervening) each of the electrode pads (Sakamoto, WL, fig3, [20]) of a corresponding one of the plurality of stack structures.
Re claim 3, Sakamoto modified above teaches the 3D semiconductor memory device of claim 1, wherein each of the plurality of electrode isolation regions includes a conductive pattern (Park, 146, fig3 and 31, [80]) connected to (join or fasten together usually by something intervening) each of the electrode pads (Sakamoto, WL, fig3, [20]) of a corresponding one of the plurality of stack structures, and each of the plurality of through-via structures (Sakamoto, 61a and 61b in region 2, fig3, [54]) includes a conductive region (Sakamoto, 61b in region 2, fig3, [54]) and a through insulating film (Sakamoto, 62, fig3, [54]) surrounding sides of the conductive region.
Re claim 4, Sakamoto modified above teaches the 3D semiconductor memory device of claim 1, wherein the plurality of electrode isolation regions (Park, 146, fig18, [218]) include a first electrode isolation region (Park, 146 left, fig31, [218]) and a second electrode isolation region (Park, 146 right or 144 under the center cell region, fig18, [218]), the first electrode isolation region includes a conductive pattern (Park, 146 left, fig31, [218]) and spacers (Park, 142 left, fig3 and 31, [79]) surrounding sides of the conductive pattern and isolating the conductive pattern from each of the electrode pads (Sakamoto, WL, fig3, [20]) in a corresponding one of the plurality of stack structures, the second electrode isolation region includes a conductive pattern (Park, 146 right or 144, fig18, [218]) connected to each of the electrode pads (park right 146 connected with WL via layer 142 or 144 connected with WL via 142) in the corresponding one of the plurality of stack structures, and each of the through-via structures (Sakamoto, 61a and 61b in region 2, fig3, [54]) includes a conductive region (Sakamoto, 61b in region 2, fig3, [54]) connected to each of the electrode pads (Sakamoto, 61b connected to WL via layer 62, fig3)  of the corresponding one of the plurality of stack structures.
Re claim 6, Sakamoto modified above teaches the 3D semiconductor memory device of claim 1, wherein an other side of the through-via structures (Sakamoto, bottom side of 61a and 61b, fig3, [34]) is connected to the horizontal semiconductor layers (Sakamoto, 10p and 10n, fig3, [84]) respectively.
Re claim 7, Sakamoto modified above teaches the 3D semiconductor memory device of claim 1, wherein the peripheral logic structure includes wiring lines (Sakamoto, 10p, fig3, [84]), and an other side of the through-via structures (Sakamoto, bottom side of 61a and 61b, fig3, [34]) is connected to the wiring lines in the peripheral logic structure respectively.
Re claim 8, Sakamoto modified above teaches the 3D semiconductor memory device of claim 1, wherein the through-via structures include a third through-via structure (Park, 150, fig1; Sakamoto, 61a/61b, fig3) and a fourth through- via structure (Park, 120b, fig1; Sakamoto, CL, fig3), a side of the third through-via structure is connected to one of the horizontal semiconductor layers (Park, 100, fig3; Sakamoto, 10p/10n, fig3), a side of the fourth through-via structure (Park, 120b, fig1; Sakamoto, CL, fig3) is connected to one of wiring lines in the peripheral logic structure (V1 of Sakamoto formed to connect 120b of Park), and the third through-via structure and the fourth through-via structure are alternately arranged (Park, 120b and 150 alternately arranged, fig1).
Re claim 11, Sakamoto teaches a three-dimensional (3D) semiconductor memory device (fig3) comprising: 
horizontal semiconductor layers (10p and 10n, fig3, [84]); 
a plurality of stack structures (WL/40, fig3, [20]) on the horizontal semiconductor layers (10p and 10n, fig3, [84]), the plurality of stack structures including mold layers (40, fig3, [20]) and electrode pads (WL, fig3, [20]) alternately stacked in a first direction (Z direction, fig3) on the horizontal semiconductor layers, 
the plurality of stack structures including through channel contacts (61c in region 2, fig3, [54]), and the plurality of stack structures including a memory cell array region (1, fig3, [53]) and a peripheral region (2, fig3, [53]), 
a plurality of through-via structures (61a and 61b in region 2, fig3, [54]) penetrating the plurality of stack structures in the first direction (Z direction, fig3) in the peripheral region, each of the plurality of 
Sakamoto is silent regarding a plurality of electrode isolation regions and the plurality of stack structures in the peripheral region.
Park teaches the plurality of stack structures (102a/134, fig3, [66]), in the peripheral region (region with 150, fig1), being stacked in a second direction (2nd direction, fig1) and a third direction (3rd direction, fig1) different from the first direction (1st direction, fig1) to have a same width (width between 144, fig1, [80]); 
a plurality of electrode isolation regions (144 at region with 150, fig1 and 3, [80]) extending in the second direction (2nd  direction, fig1), the plurality of electrode isolation regions being spaced apart from one another in the third direction (3rd direction, fig1) and separating the plurality of stack structures; and each of the plurality of through-via structures (150, fig1, [68]) extending between at least two adjacent electrode isolation regions and having one side connected to a corresponding one of the through channel contacts.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Sakamoto and Park to insert wall structure of Park to help reduce stress and reduce defects (Park, [65]).
Re claim 12, Sakamoto modified above teaches the 3D semiconductor memory device of claim 11, wherein the through-via structures (Sakamoto, 61a and 61b in region 2, fig3, [54]) have other sides connected to the horizontal semiconductor layers (Sakamoto, 10p and 10n, fig3, [84]), respectively, or the 3D semiconductor memory device further includes wiring lines below the horizontal semiconductor layers, respectively, and the other sides of the through-via structures are connected to the wiring lines, respectively.
Re claim 13, Sakamoto modified above teaches the 3D semiconductor memory device of claim 11, wherein each of the plurality of electrode isolation regions includes a conductive pattern (Park, 144, fig3, [80]) and spacers (Park, 142, fig3, [79]) surrounding sides of the conductive pattern, the conductive pattern penetrating the plurality of stack structures in the first direction, and each of the plurality of through-via structures (Sakamoto, 61a and 61b in region 2, fig3, [54]) includes a conductive region (Sakamoto, 61b in region 2, fig3, [54]) connected to each of the electrode pads (Sakamoto, WL, fig3, [20]) of a corresponding one of the plurality of stack structures.
Re claim 14, Sakamoto modified above teaches the 3D semiconductor memory device of claim 11, wherein each of the plurality of electrode isolation regions includes a conductive pattern (Park, 144, fig3, [80]) connected to each of the electrode pads (Sakamoto, WL, fig3, [20]) of a corresponding one of the plurality of stack structures, the conductive pattern penetrating the plurality of stack structures, and each of the plurality of through-via structures (Sakamoto, 61a and 61b in region 2, fig3, [54]) includes a conductive region (Sakamoto, 61b in region 2, fig3, [54]) and a through insulating film (Sakamoto, 62, fig3, [54]) surrounding sides of the conductive region for isolating the conducting region from each of the electrode pads.
Re claim 17, Sakamoto modified above teaches the 3D semiconductor memory device of claim 11, further comprising: a peripheral logic structure including wiring lines (Park, 118 wiring lines connected with 120b, fig3), wherein the through-via structures include a first through-via structure (Park, 150, fig1) and a second through- via structure (Park, 120b, fig1), an other side of first through-via structure (bottom part  of Park 150 or Sakamoto 61a) is connected to one of the horizontal semiconductor layers (Sakamoto, 10p and 10n, fig3, [84]), an other side of the second through-via structure (top part of park 120b) is connected to one of the wiring lines in the peripheral logic structure (Park, 118 wiring lines connected with 120b, fig3), and the first through-via structure and the second through-via structure are alternately arranged (Park, 120b and 150 alternately arranged, fig1).
Re claim 18, Sakamoto modified above teaches the 3D semiconductor memory device of claim 11, wherein each of the through-via structures (Park, 120b/150, fig1) penetrates the mold layers and extend in the second direction between the at least two adjacent electrode isolation regions (Park, 144, fig1), and the electrode pads (Park, 134, fig3) extend in the second direction between each of the plurality of electrode isolation regions and the mold layers.
Re claim 19, Sakamoto teaches a three-dimensional (3D) semiconductor memory device (fig3) comprising: 
at least one stack structure (WL/40, fig3, [20]) including a peripheral region (region 2, fig3, [53]), the peripheral region including mold layers (40, fig3, [20]) and electrode pads (WL, fig3, [20]) alternately arranged on horizontal semiconductor layers (10p and 10n, fig3, [84]); 
a wordline direction and a bitline direction (Y, fig1 and 3)
Sakamoto is silent regarding a plurality of electrode isolation regions and the plurality of stack structures in the peripheral region.
Park teaches a plurality of electrode isolation regions (146, fig1 and 3, [80]) extending in the peripheral region in a wordline direction and a bitline direction (3rd direction, fig1), the plurality of electrode isolation regions being spaced apart from one another; 
a mold region (102a, fig3, [66]) between two adjacent electrode isolation regions among the plurality of the electrode isolation regions; and a plurality of through-via structures (120a, fig1, [70]) vertically penetrating the mold region respectively; and capacitors formed from the electrode pads (134, fig3, [66]) and at least one of the through-via structures (120a, fig1, [70]) or the plurality of electrode isolation regions (146, fig1 and 3, [80]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Sakamoto and Park to insert wall structure of Park to help reduce stress and reduce defects (Park, [65]).

Re claim 20, Sakamoto modified above teaches the 3D semiconductor memory device of claim 19, wherein in the peripheral region (Sakamoto, region 2, fig3, [53]) the electrode pads and the mold layers (Sakamoto, WL/40, fig3, [20]) are stacked in the wordline direction and the bitline direction (Y, fig1 and 3) on the horizontal semiconductor layers (Sakamoto, 10p and 10n, fig3, [84]) to have a same length.
Allowable Subject Matter
Claims 5, 9, 10, 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim.
The following is an examiner’s statement of reasons for allowance: currently claim 5, 9, 10, 15 and 16 include allowable matter because the closest prior art does not appear to disclose, alone or in combination, the limitations related to the layout of electrode isolation regions and through-via structures in the peripheral region.
Specifically, the limitations are material to the inventive concept of the application in hand to add in peripheral electrode isolation regions and through-via structures to improve reliability and integration density of the vertical channel memory device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOMING LIU whose telephone number is (571)270-0384. The examiner can normally be reached Monday-Friday, 9am-8pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOMING LIU/Examiner, Art Unit 2812